DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities: fail to end the claim with a period (.), which could render the claim as being incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17  each recites the limitation "the metadata attribute values”.  There is insufficient antecedent basis for this limitation in the claims, which rendering the claims being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu et al (Pub No. US 2020/0311603, hereinafter Qiu).

With respect to claim 1, Qiu discloses a system of monitoring for anomalous data records in a plurality of data records (Abstract) comprising: 
a processor (Fig 2-3); and 
a memory coupled to the processor and storing processor-executable instructions that, when executed (Fig 2-3), configure the processor to: 
receive a data record associated with at least one meta attribute to determine whether subsequent processing of the data record is warranted (to determine whether subsequent processing of the data record is warranted is directed to intended use and not necessary carry any patentable weight; [0015-0018], [0036], Fig 1A-1G & 4-5: receive a data record representing either the historic or current data, which is associated with at least one meta attribute identifying types of resources being used, time of data or days of week being and is being used to determine subsequent processing of the data record is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage. Also the profile record with attribute is being received to determine subsequent processing of the data record is warranted); 
generate an anomaly prediction for the data record based on a detection model and the at least one meta attribute associated with the data record, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes associated with the data record ([0019], [0026-0031], Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model -at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); and 
transmit a signal representing the anomaly prediction for presentation at a user device for identifying one or more data records for subsequent data processes ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data records for subsequent data processing with respect to resource utilization).
With respect to claim 11, Qiu discloses a method of monitoring for anomalous data records in a plurality of data records (Abstract) comprising: 
receiving a data record associated with at least one meta attribute to determine whether subsequent processing of the data record is warranted (to determine whether subsequent processing of the data record is warranted is directed to intended use and not necessary carry any patentable weight; [0015-0018], [0036], Fig 1A-1G & 4-5: receive a data record representing either the historic or current data, which is associated with at least one meta attribute identifying types of resources being used, time of data or days of week being and is being used to determine subsequent processing of the data record is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage. Also the profile record with attribute is being received to determine subsequent processing of the data record is warranted); 
generating an anomaly prediction for the data record based on a detection model and the at least one meta attribute associated with the data record, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes associated with the data record ([0019], [0026-0031], Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model -at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); and
transmitting a signal representing the anomaly prediction for presentation at a user device for identifying one or more data records for subsequent data processes ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data records for subsequent data processing with respect to resource utilization).

With respect to claims 2 and 12, Qiu further discloses wherein the combination of interim anomaly measures associated with the respective meta attributes includes a weighted combination of the respective interim anomaly measures, wherein the weighted combination corresponds to relative importance of respective meta attributes ([0029-0030], [0036]: weight the score outputs that correspond to the weighted combination of the respective interim anomaly measure indicating the importance).
With respect to claims 3 and 13, Qiu further discloses wherein the dynamic quantile weight includes a threshold factor for configuring a threshold value corresponding to identifying an anomalous data record, and wherein the threshold factor is based on a plurality of data records ([0029], [0031], [0039]: include threshold values to identify anomaly based historical data records).
With respect to claims 4 and 14, Qiu further discloses wherein the processor is configured to: determine that a plurality of data records associated with at least one of a particular user identifier or a particular subgroup associated with a meta attribute value are identified as outlier data records for indicating biased identification of data records ([0015-0018], [0047]: determine records associated with user/group when profiling, and determine outlier); and 
generating one or more updated score distribution representations to minimize identified bias among anomaly predictions ([0012], [0022], [0029-0033]: generate the update representation, e.g. via learned process).
With respect to claims 5 and 15, Qiu further discloses to determine the meta attribute based on a combination of a subset of the plurality of data records associated with a user identifier ([0015], [0018]: determine record base on subset of records associated with the users, e.g. the subset that creates the pattern/trend fort the user).
With respect to claims 6 and 16, Qiu further discloses wherein the meta attribute includes a rate of data record approval of the subset of data records associated with the user identifier (attribute, rate are types of data; [0015], [0029], [0037-00038]: meta attribute includes different types of identifying data, including the rate, such as cost).
([0015], [0018], [0022]: attribute values based on historical data record with a prior point in time ).
With respect to claims 8 and 18, Qiu further discloses wherein the quantile bins are based on quartiles of the respective score distribution representations, and wherein an anomalous data record is associated with a quantile bin based on a weighted inter-quartile range value ([0026-0031]: using quantile models with bins based on distributions, and the record is associated with bin based on the weighted output value representing the  inter-quartile range value).
With respect to claims 9 and 19, Qiu further discloses wherein the plurality of score distribution representations are respectively based on a logarithmic transformation of metric distribution representations associated with respective meta attributes ([0019], [0026-0031]: use distribution function and representation for scores distribution).
With respect to claim 10, Qiu further discloses wherein the processor is configured to generate a graphical user interface based on the signal representing the anomaly prediction for displaying an aggregate anomaly prediction for the plurality of data records ([0037-0038]: displaying aggregate prediction via GUI).

With respect to claim 20, Qiu discloses a non-transitory computer-readable medium or media having stored thereon machine interpretable instructions which, when executed by a (Abstract, Fig 2-3), the method comprising: 
receiving a data record associated with at least one meta attribute to determine whether subsequent processing of the data record is warranted (to determine whether subsequent processing of the data record is warranted is directed to intended use and not necessary carry any patentable weight; [0015-0018], [0036], Fig 1A-1G & 4-5: receive a data record representing either the historic or current data, which is associated with at least one meta attribute identifying types of resources being used, time of data or days of week being and is being used to determine subsequent processing of the data record is warranted as the subsequent processing is involving the at least one meta attribute that indicate the resource usage. Also the profile record with attribute is being received to determine subsequent processing of the data record is warranted); 
generating an anomaly prediction for the data record based on a detection model and the at least one meta attribute associated with the data record, the detection model defined by a plurality of score distribution representations based on quantile bins and a dynamic quantile weight for providing an interim anomaly measure corresponding to respective score distribution representations, wherein the anomaly prediction is generated based on a combination of interim anomaly measures associated with respective meta attributes associated with the data record ([0019], [0026-0031], Fig 1D-1H & 4-5: generate an anomaly prediction based on a detection model--such as the quantile model -at the anomaly detection platform. The model is defined by score distribution representations based on quantile bins and a dynamic quantile weigh since the anomaly detection platform uses quantile model and dynamic weights to provide score(s) that correspond to the interim anomaly measure(s). The anomaly prediction is based on the final score that is being generated from a combination of anomaly measure(s) associated with the meta attributes); and 
transmitting a signal representing the anomaly prediction for presentation at a user device for identifying one or more data records for subsequent data processes ([0037-0039], Fig 1I & 4-6: transmit a signal indicating whether an anomaly has been detected based on the final score representing the anomaly prediction. The signal may be a message, a sound and/or recommendation being presented at a user client for identify one or more data records for subsequent data processing with respect to resource utilization).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168